Title: To George Washington from Benedict Arnold, 16 September 1780
From: Arnold, Benedict
To: Washington, George


                        

                            
                            Dear Sir
                            Head Quarters Robinson’s House Septr 16. 1780
                        
                        Last Evening I was honored with Your Excellencys Favor of the 14th.
                        I have given Orders for the Guard request, As also to the Quarter Master to furnish Forage at Mr Birdsall’s
                            for the number of Horses mentioned in your Excellency’s Letter.
                        My Answers to the Questions proposed by Your Excellency to the Council of War, I will do myself the Honor to
                            deliver in Person. I am with sentiments of the most professed respect & Esteem Your Excellency’s Most Obedt Servt
                        
                            B. Arnold
                        
                    